Case 1:20-cv-02769-VSB Document 1-1 Filed 04/02/20 Page 1 of 39

OPERATING AGREEMENT
Or

LORSTAN PHARMACEUTICAL, LLC

NV STOR I
Case 1:20-cv-02769-VSB Document 1-1 Filed 04/02/20 Page 2 of 39

ARTICLE I.
1.1
ARTICLE IL

2.)

he be ta bh
Lae a. Lod Baal

ba
>

ARTICLE I.
3.1
ARTICLE IV.
4]
a2
43
4g
ARTICLE V.
|
ARTICLE V1.
6.1
6.2
3
6.4
6,5
6.6
6.7

7]
72

AST |

TABLE OF CONTENTS

DEFINITIONS: CONSTRUCTION — eens Tiepeeees ese

ORGANIZATION... ccssisccescciscsssitesviass
OPBANEZAU ON sisi ccsvisicesncsccensesccescsds

Term...

SPER T ST FG Sit Dinh CUTIN ccnss a carrewivesiainseaceicericnsiinccserisiaciecn sates

Qualification in Other Jurisdictions...

NATURE OF BUSINESS o.o.00060.0000ccccccccccccosccececcceccceeesceeceeceses
PUIPOSE; POWETS .....006cc000sccsssseeseesssestveseessassecersayessesvseseeseseeseeceesececcc,

tapes ee etd bee

Page

ACCOUING, Boole, mil Patt ss cicsciiscceciessiinsciicorsicisisautiesatci aay Myc!

POTION isco a iccdihcaccnseee See ea P ey Pe ercsat guste noesapeiivon meen autieouiedaverisies wee

Company FUnds.....cccccccccecccceccceccocseeessyeecnes

BS Var capa insannerneseucieseesesevnsucaunnoreranearvveeriasiveiceuesesearevecense
NAMES, ADDRESSES, AND UNITS OF MEMBERS. oocccisicesicccrdecercece
Nasties. Addventen, mpl Unite sicccscicsciscaccie ceo

Delegation of Authority ._.....,,0cccsssrsssssossnvvessseecevesssiensonenevecs escssee

Members’ Standard of Care. oooccccccoccccocccccscsecscoseeecsceecs.

VNB nee csneer eeennee

PPE rcs ces esacerixcuscancisntaiaiies ion paca eta ibahbbaceas tia eae ee

Laability of Members o.oo.

Representations and Warranties .......0....000.cc06.000cceccssessereseeecerssan
Case 1:20-cv-02769-VSB Document 1-1 Filed 04/02/20 Page 3 of 39

TS Actions of the Board.....cescsvviccsscsssesseecensecssonsescnecsse-ersassseanese ences ese 9

74° Limitation of Liability, Compensation, Reimbursement, and Expenses ....csos..9

7.5 Related Party Transactions ............... Louse pein 10

ARTICLE VII CONTRIBUTIONS AND CAPITAL ACCOUNTS... 0

8.1 Contributions of Members o....c.c.cec.csssssseeessssncessecseessenecocseceseeseseressaveveevececcouevan 10

8.2 Distribution Of Assets oo cscs ccsssccssscerscnsensneraneseesersensepececsses ana snsganees JA

8.3 Compliance with Section 704(b) of the Code soccccccssssssscseescessoccseceeseesssse. WW

ERRORS aN Leena iis ism caer eases aiercacisiUS a nataseiasdla ui bblian guinness 1]

$.5 Other Matters... ne i I

ARTICLE LX. CAPITALIZATION... 12

9,1 Capitalization... 2

aE Voting Rigs... a RULE eRe a en RE ernie

ARTICLE X, ALLOCATIONS AND DISTRIBUTION, .cccccscccsccsicscsssisstensssesessssssscssaoees 12

(a) Allocations of Net Profits and Net Losses from Operations .....0.0.0.0.c0ccccc00. 12

POS Petority AMC atbOMs ooo ccccpessesnessneerscreonrsvaseusngysaverearearsereserraveivaneremaveneel 2

POS Champe tm Drterest sss csecosssessvsnnonsovsvesneaseyorsnsases sae sssnessvesensassseneesevs 13

TOA = Curative Alloeation. ccc ccccssssecsceeccssssseassass-caneesereess ich aamhaeeR aE eRen cue 13

Bie TRU AERTS coorsonsossnarypoan conan wuss tauren tlouidldigaasmarernlcalncloNeten 13

10.6 Enterina Distributions... jcc... cic leccc cesses ececencsveceecensrseeesseecereess 6 3

ARTICLE XL LIABILITY, EXCULPATION, AND INDEMNIFICATION... eevee Ld

Ge RR rl cea peer anaanseunseavehesenesnaneeene rmesencesyqresemarnenaees 14

11.2 Duties and Liabilities of Covered Persons o.........cc.ccccccsccececsecsececesssesesesveseeveenae 14

PL.3 «nena iat cisaiscessescissecacsscscoccesieusanes As

114 Expenses _...... 15

115 Insurance... ala esa ass sae iad eaTEri here Le
ARTICLE XI. DISPOSITION OF MEMBERSHIP INTERESTS AND OTHER

MEMBER OBLIGATIONS... 16

12.0 Disposition by Metibaersisciscsiscscsccssiiicicissasnsadea nasi eo NG

12.2 Prohibitions on Disposition 0000000000 ceo. Seclubaancidd eee eeieeerri ieee

12.3 Sales by Members....0........, ssn y ieiaprarenenesc ineaeronnccxe4ny skT

V2.4 Tag AION... .cccsccssecsrsssesstesccsrssosessersecersvsssennsusereeeeven panGReeean aataisidiaiannseick i9

VIDE aiiu
Case 1:20-cv-02769-VSB Documenti1-1 Filed 04/02/20

12.5. Notice of Termination ..........,

L2G,  Memmomplianers isin uu bk aia ee as
12.7) = Tramsferees a5 Assignees... .cccccceeccseceesecesessesecasegesesecee cece
12.8 Required Assumption of Obligations .........cccc:scecsesecnecsssacssessesccsssatesssneseeseces
PUR R.. oP EES onrcncucnsiasnracamemnnnniense mieten obese

EZ.L BNC CHONS ii ssivccisiccasicssisivcinessineein
13.2) Tax Matters Partner .....
13.3) Method of Accounting...

ARTICLE ATV, DISSOCIATION OF A MEMBER,
14.1 Dissociation... ci aaicrinineaadslc ais
142 Rights of Dissociating Member... rst

ARTICLE XV. ADMISSION OF ASSIGNEES .........0.0..000-c00c00000e000-
13.) Rights of Assignees.......... Tae EERE
[5.2 RUPE Sy Bathe MIE os csecicarenineseareanmncnanacnneeencanncrnsneemancemm
ARTICLE XVI. DISSOLUTION AND WINDING UP o....ccccccccccscccisecssscsntsiesesserseecssessacees
1G) Disses een ee ies
Bed 5 RRR een cog Tapas Leen sc caved eg np on stents Papeete te peed ane
16.3 Distribution of Assets om Dissalutionn,........c00.0.c2ccs-pessensenscnsnen enero nese tteverennenees
16.4 Winding Up and Certificate of Cameudbation ..........2...0c:cccscccceecseeesersesssereteceeees
ARTICLE XVII BUSINESS OPPORTUNITIES ........ ra oes

7.10 No Other Obligation ..:26c050.00.2050.00.
ARTICLE XVIII. AMENDMENT...

18.1) Agreement May Be Modified 0... ces
18.20 Amendment or Modification of this Agreement .........0...0cccnceesoenesne vane corsteneene
ARTICLE XIX. MISCELLANEOUS PROVISIONS .......:c:0:-000seccesc0+0
1) | Eniitre Agrecmintisecsicisc doa nuueninnieanieeneucmenie
19.2 No Partnership Intended for Nontax Purposes ...,......00-0ccesesee cseereeennerenrrnnneee
19.3 Rights of Creditors and Third Parties under Agreement ........0....

19.4 NORCO ceseeserres

er | aii =

Page 4 of 39

wld

Lae eects 20

20
20)
er

wid

22 kde ee ee a

Scho etideene heed ded eR a

siete as zd
Case 1:20-cv-02769-VSB Document 1-1 Filed 04/02/20 Page 5 of 39

19.6
19.7
19.8
19.9
19.10

WVSEATE? |

PUN scisisisecnncarvcieccinseieets

Governing Law, Submission to Jurisdiction, and Waiver of Jury Trial coco.

Remedies ...........
SONY acess nivecasincviascccies cetaseai

Nondisclosure of Names of Members ..........0.........

“iV.
Case 1:20-cv-02769-VSB Document 1-1 Filed 04/02/20 Page 6 of 39

OPERATING AGREEMENT
OF
LORSTAN PHARMACEUTICAL, LLC

This Operating Agreement (the “Agreement”) of LORSTAN PLHLARMACEUTICAL,
LLC, a Delaware limited liability company (the “Company™), is made as of this 19th day of
May, 2016 (the “Effective Date), by and among the Persons identified on the signature payes
hereto as members of the Company and the Persons who become members of the Company in
accordance with the provisions hereaf.

WHEREAS, the Company was formed as a Delaware limited lability company pursuant
to the Delaware Limited Liability Company Act, 6 Del. C, § 18-101, et. seq. (as amended from
time to time, the (“Delaware Act”) on May 19, 2016: and

 

NOW, THEREFORE, in consideration of the premises and the agreements and
obligations set forth herein and for other good and valuable consideration, the receipt and
suificiency of which are hereby acknowledged, and intending to be legally bound, the parties
hereby agree as follows:

ARTICLE 1.
DEFINITIONS: CONSTRUCTION

It Definitions. Capitalized terms shall have the meanings specified in Exhibit A or
in the Section of this Agreement identified in Eexhibst A,

(a) Terms Generally. The definitions in this Agreement shall apply equally to
both the singular and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms, The words
“include,” “includes.” and “including™ shal! be deemed to be followed by the phrase “without
lnitation.” All references herein to Articles, Sections, Exhibits and Schedules shall he deemed
references to Articles and Sections of, and Exhibits and Schedules to, this Agreement unless the
context shall otherwise require, Unless the context shall otherwise require, any references to any
agreement or other instrument or statute or regulation are to it as amended and supplemented
from Lime to lime (and, in the case of a statute or regulation, to any successor provisions), Any
reference in this Agreement to a “day” or number of “days” (without the explicit qualification of
“Business™) shall be interpreted as a reference to a calendar day or number of calendar days. If
any action or notice is to be taken of given on or by a particular calendar day, and such calendar
day is not a Business Day, then such action or notice shall be deferred until, or may be taken or
given on, the next Business Day

 

ARTICLE II
URGANLZATION

2.) Organization. The Members hereby agree to operate the Company as a limited
lability company pursuant to the provisions of the Delaware Code and upon the terms and
conditions set forth in this Agreement.

 

eV Ieee y
Case 1:20-cv-02769-VSB Document 1-1 Filed 04/02/20 Page 7 of 39

22 Name. The name of the Company is LORSTAN PHARM ACEUTICAL, LLC,
and all business of the Company may he conducted under that name or under any other name as
the Board may elect; provided. that any such name shall contain the words “limited liability
company” or the abbreviation “LLC.” shall net include the name of a Member without the
consent of such Member, and shall otherwise comply with applicable law.

23 term ‘The Company shall exist in perpetuity until its termination pursuant to
Article XIV. The existence of the Company as a separate legal entity shall comtinue until the
cancellation of the Company's Certificate in the manner required by the Delaware Code.

24 Registered Avent and Office. The registered agent for the service of process and
the registered office shall be that Person and location reflected in the C ertificate as filed in the
office of the Secrewry of State of Delaware. The Board may, from time to time, change the
registered agent or office through appropriate filings with the Sceretary of State of Delaware. In
the event the registered agent ceases to act as such for any reason or the registered office shall
change. the Board shall promptly designate a replacement registered agent or file a notice of
change of address, as the case may be, and give notice thereaf to the Members. If the Board
shall fail 1o designate a replacement registered avent or change of address of the registered
office, any Member may designate a replacement repistered agent or file a notice of change of
address and shall give notice thereof to the other Members.

2.3 Principal Office. The principal office of the C ompany (the “[rincipal Office”)
shall be located at 10773 NW $8" Street, Suite. 751 Doral, FL. 33178, The Board muy change
the location of the Principal Office to any other place within or without the State of Delaware
upon ten (10) Business Days prior notice to cach Member, provided that such Principal Office
shall be located in the continental United States,

 

2.6 . The Board shall cause the Company to be
qualified, formed, or registered to the extent required in any jurisdiction in which the Company
fransacts business, including under assumed or fictitious name statutes if deemed advisable. The
Secretary or a member of the Board, as an “authorized person” within the meaning of the
Delaware Code, shall execute, deliver, and file any certificates (and any amendments and/or
restatements thereof) necessiry for the Company to be qualified to do business in a jurisdiction
in which the Company conducts or desires tw canduct business.

ARTICLE Ti.
NATURE OF BUSINESS

3 Purpose, Powers. The Company is formed solely for the purpose of for-profit
development, licensing, exploitation, and commercialization of a pharmaceutical compound
identified asa silicone oil based compound, or iis derivatives, and any eNisting or pending
patents, which are listed on Exhibit € hereto, as amended from time to time. The Company,
and the Board on behalf of the Company, shall have the power and authority to do all things
Necessary or convenient ly accomplish its purpases and operate its business as described in this
Article I. The Company exists only for the purpose specified in this Article HI and may not
conduct any other business without the consent of the Board and the Majority of the Members. /|

AY AIT | -~-
Case 1:20-cv-02769-VSB Document 1-1 Filed 04/02/20 Page 8 of 39

ARTICLE IV,
ACCOUNTING AND RECORDS; FISCAL YEAR

4. | Accounting. Books, and Records.

(a) The Bourd shall cause the Company to maintain at its Principal Office
separate books of account for the Company which (i) shall fully and accurately reflect all
transactions of the Company, all costs and expenses incurred, all charges made, all credits made
and received, and all income derived in connection with the conduct of the C ompany and the
operation of its business in accordance with the method of accounting used by the C empany and
this Agreement and (ii) shall include all documents and other materials with respect to the
Company"s business as are usually entered into and maintained by Persons engaged in similar
businesses. The Company and its subsidiuries shall continue to use the cash receipts and
disbursements method of accounting in preparation of their financial statements and shall keep
their books and records accordingly until the Board determines that the Com pany shall use the
accrual method of accounting, in which event the Company and its subsidiaries’ financial
statements shall be prepared and books of account maintained in accordance with GAAP. An v
Member or its designated representative shall have the ri ght, at any reasonable time and for any
Purpose reasonably related to such Member's interest as a member, (x) to have access to and to
inspect and copy the contents of such books or records, (y) to visit the facilities of the Company
and its subsidiaries, and (z) to discuss the affairs of the C ompany and its subsidiaries with their
respective officers, employees, attorneys, accountants, customers, and suppliers. Neither the
Company nor its subsidiaries shall charge such Member for such examination, but each Member
shall bear its own expenses in connection with any examination made for any such Member's
account and shall reimburse the Company for reasonable out-of-pocket costs or expenses
incurred by the Company in making such books and records available for ins pection.

(b) = Without limiting the generality of the foregoing, the Company shall
maintain the following records at the Principal Office:

(i) A current and a past list, setting forth the full name and last known
mailing address of each Member and Representative:

(i) A copy of the Certificate of Formation of the Company as properly
adopted and amended from time to time by the Members and filed with the Secretary of
State of Delaware and all Certificates of Amendment thereto, together with executed
copies of any powers of attorney pursuant to which any Certificates have been executed

(together, the “Certificate™’)

(ii) Copies of the Company's federal, state and local income tax
returns and reports for all yeurs:

(iv) Copies of the then effective Operating Agreement, and all
amendments thereto. and copies of any Operating Agreements no longer in effect:

tv) = Copies of all financial statements of the Company; and J)
me

NVUPIETET I ~3e
Case 1:20-cv-02769-VSB Document 1-1 Filed 04/02/20 Page 9 of 39

(vi) Unless contained in the then effective Operating Agreement, a
Writing setting out the amount of cush and a statement of agreed value of other Property
of services contributed to the Company by each Member,

42 Accounts, The Board shall cause to be maintained a record of the Capital
Account of cach Member in accordance with Article VIL

4.3 Company Funds. All funds of the Company shall be deposited in the Company's
name in such checking, money market, or other account or accounts as the Board may from time
lo ume designate; withdrawals shall be made therefrom on such signature or signatures as the
Bourd shall determine. No commingling of the funds or other assets of the Company with those
of any other Person, other than a wholly owned subsidiary of the Company, shall be permitted.
The Company shall no} lend or advance funds to or guarantee any obligation of a Member er any
Affiliate thereof without the prior approval of the Board and as otherwise provided herein,

44 Fiseal Year The fiseal year of the Company shall be the same as the calendar
year.

ARTICLE V,
NAMES, ADDRESSES, AND UNITS OF MEMBERS

5.1 Names, Addresses, and Units. The name of each Member, the number of Units
held by cach Member and whether or not such Member is an Assignee are as reflected on
Exhibit B attached hereto and by this reference made a part hereof as if set forth fully herein.
Che Secretary shall be required to update Exhibit 8 from time to time as necessary to accurately
reflect the information required to be stated therein. Any amendment or revision to Exhibit B
made in accordance with this Agreement shall not be deemed an amendment to this Agreement
Any reference in this Agreetnent to Exhibit A shall be deemed to be a reference to Exhibit B as
amended and in effect from time to time.

ARTICLE VI
RIGHTS AND DUTIES OF MEMBERS

6] Delegation of Authority. Each Member acknowledges, agrees to and consents to
the delegation of powers and authority to the Board pursuant to this Agreement, to the exercise
by the Board of the powers and authority conferred by this Agreement, and to actions and
decisions of the Board within the scope of the Board's authority as provided herein, and further
agrees that only those Members and agents of the Company who have been expressly authorized
by this Agreement or the Board to act on behalf of the Company may do so. Such authorized
Members and agents of the Company shall have the authority to bind the Company within the
scope of their delegated authomty. No Member or agent. other than an authorized Member or
agemt acting within the scope of its delegated authority, shall have any power or authority to, or
shall take any action to, bind the Company. A Member shall be obligated to indemnify the
Company for any costs or damages incurred by the Company as a result of the unauthorized
action of such Member, Any difference arising as to uny matter within the authority of a
Member shall be decided by the Board, No act of a Member in contravention of such
determination shall bind the Company to Persons having knowledge of such determination,

 

NVSDArODET | 4.
Case 1:20-cv-02769-VSB Document 1-1 Filed 04/02/20 Page 10 of 39

6.2 Members’ Standard of Care. No Member or former Member shall be liable.
responsible, or accountable for damages or otherwise to the Company or any Covered Person for
any act or omission pertormed or omitted by such Member or former Member in good faith on
behalf of the Company and in a manner reasonably believed to be within the scope of the
authority conferred on it by this Agreement or the Board, unless such act or omission involved a
breach of this Agreement, fraud or a knowing violation of the law, or was the result of willful
misconduct or gross negligence. In discharging its duties, a Member shall be fully protected in
relying in good faith upon the records required to be maintained under Article IV and upon such
information, opinions, reports, or statements presented to the Company by any other Person as to
matters the Member reasonably belicves are within such Person's professional or expert
competence and who has been selected with reasonable care by or on behalf of the Company,
including information, Opinions, reports, or statements as to the value and amount of the assets.
liabilities, profits, or losses of the Company or any other facts pertinent to the existence and
amount of assets from which distributions to Members might properly be paid,

o.3 Voting.

(a) All Members (other than Assignees and Members who are Dissociating
Members pursuant to Article XIV) shall be entitled to vote on any matter submitted to a vote of
the Members.

(b) Except as specifically provided otherwise herein, whenever the Members
are entitled 10 vote on any matter under the Delaware Code or this Agreement, such matter shall
be considered approved or consented to upon the receipt of the affirmative approval ar consent.
either in writing of at a meeting, of Members having Units in excess of seventy-one percent
(71%) of the Units of all Members entitled t vote on the particular matter (a “Majority”),
Assignees and Dissoviating Members shall not be considered Members entitled to vote for the
purpose of determining a Majority. In the case of a Member who has Disposed of all or part of
such Member's Units to an Assignee (other than by reason of his death) (such Member, an
“Assignor”), the Units of such Assignee shall not be considered in determining a Majority and
such Member shall not have the right to vote or consent with respect to such Units; but such
Assignor shall be permitted to vote those Units not assigned. The Units of a deceased Member
shall be voted by the deceased Member's personal representative for so long as the Units
comprise an asset of his estate,

6.4 Meetings.

(a) Meetings of the Members shall be called by the Secretary at the request of
the Board or upon the written request of Members constituting 4 Majority of the Members.
Written notice of any such meeting. which shall state the place, date, and hour of the meeting and
the nature of the business to be transacted, shall be given to all Members not less than
five (5) days nor more than thirty (30) days prior to the date of such meeting. A meeting may be
held at any reasonable place within the continental United States specified in the natice of
meeting, Members may vate in person or by proxy at such mecting,

(b) Such notice may be communicated in person, by fax, or other form of wire
of Wireless communication, or by mail and shall be effective at the earlier of the time of its £)

WV por? | «55
Case 1:20-cv-02769-VSB Document 1-1 Filed 04/02/20 Page 11 of 39

receipt or, if mailed, five (3) Business Days after its mating, Notice of any meeting of the
Members may be waived if the waiver is signed by the Member entitled to notice and is filed
with the Company's minutes or records, A Member's attendance at or PATC/ pation in a meeting
Waives notice of the meeting, unless the Member objects to holding the meeting or transacting
business at the meeting and does not vote or assent to any action taken at the meeting.

(e) A Member may authorize any Person or Persons to act for him by proxy
on all matters in which a Mentber is entitled to participate, including waiving notice of any
Meeting, Or Voting Or participating at a meeting, Every proxy must be signed by the Member or
his attorney-in-faet. No proxy shall be valid after the expiration of cleven (11) months from the
dite thereof unless otherwise provided in the proxy, Every proxy shall be revocable at the
pleasure of the Member executing it by written notice gIVen prior to the taking of any action or
vote in reliance thereon

(J) Any or all Members may participate in a meeting by, or through the use of
any means of communication, such as conference telephone, by which all Members participating
tay simultaneously hear each other during the meeting. A Member paricipating in a meeting
by such means shall be deemed to be present in person at the meeting.

(e) Any meeting of the Members may adjourn from time to time to reconvene
at the same or some other place and notice need not be piven of any such adjourned meeting if
the time and place thereof are announced at the meeting at which the adjournment is taken. At
the adjoumed meeting the Company may transact any business that might have been transacted
at the original meeting. If the adjournment is for more than thirty (30) days, notice of the
adjourned meeting shall be given to each Member entitled to vote at the meeting. Except os
otherwise provided by law or this Agreement, at each meting of Members the presence in
person or by proxy of the holders of a Majerity of Units af the Members at the meeting shall be
hetessary to Constitute # quorum. In the absence of a quorum, the Members so present may, by
majority vote, adjourn the meeting from time te time in the manner provided above until a
quorum shall attend.

a) Any action required or permitted to be taken al any meeting of Members
may be taken without a meeting if a consent or consents in writing setting forth such action are
sent to all Members prior to the effectiveness of the written consent, such consent or consents are
signed by those Members entitled to vote thereon holding that number of Units as would be
necessary to authorize or take such action at a meeting at which all Members entitledo vow
thereon were present and voted, and such consent or consents are included in the minutes or filed
with the Company’s records reflecting the action taken. Such consent or consents shall bear the
date of signature of each Member who signs the consent or consents and such consent or
consents shall not be effective until the latest of such dates Of signature, unless the consent
specifies a different prior or subsequent effective date, in which case the action is effective on or
as of the specified date. A consent signed under this clause (f) has the effect of a mecting vote
and may be described as such in any document.

te) Fach meeting of Members shall be conducted by the CEO or his or her
designee,

NYMPH aT =f}.
Case 1:20-cv-02769-VSB Document 1-1 Filed 04/02/20 Page 12 of 39

6.5 Liability of Members. Except as otherwise provided by the Delaware Code, the
debts, obligations, and liabilities of the Company, whether arising in contract, tort, or otherwise.
shall be solely the debts, obligations, and liabilities of the Company, and no Member,
Representative, Officer, or Affiliate of a Member shall be obligated personally for any such debt.
obligation, or liability of the Company solely by reason of being a Member, Representative,
Officer, or Affiliate ofa Member. The failure of the Company to observe any formalities or
fequirements relating to the exercise of its powers or management of its business or affairs under
this Agreement or the Delaware Code shall not be grounds for imposiny personal liability on the
Board. any Representative, Officer, or Member or Affiliate of a Member for liabilities of the
Company.

6.6 Representations and Warranties. Each Member hereby represents and warrants to
the Company and each other Member that (a) if that Member is an Entity, it is duly organized,
validly existing, and in good standing under the law of its state of organization; (b) the Member
has full power, authority, and legal capacity Ww execute and agree to this Agreement and to
pertorm its or his obligations hereunder: (c) the Member is acquiring tts or his Membership
interest in the Company for the Member's own account as an investment and without an intent to
distribute the Membership Interest; and (ad) the Member acknowledges that the Membership
Interests have not been registered under the Securities Act of 1933 of any state securities laws,
und may not be resold or transferred by the Member without appropriate registration or the
availability of an exemption from such requirements and compliance with Article XIL

6.7 Duties of Members. Each Member and its or his Affiliates, in connection with the
business and affairs of the Company, and in exercising such Member's discretion under this
Agreement, shall to the fullest extent permitted by Section [01.40] of the Delaware Code, be
entiled to consider such interests and factors as such Member desires, including its own interest
and the interest of its Affiliates. and shall have no duly or obligation to give any consideration to
any interest of, or fictors affecting, any other Member

ARTICLE VI.
MANAGEMENT OF TILE COMPANY

71 The Board of Representatives,

(a) The power and authority manage the Company's business shall be
vested in the Board, subject only to any provision of this Agreement expressly requiring the
approval of the Members for specified actions. Except as otherwise provided by this Agreement,
the Board shall have the full right and authority (acting on behalf of the Members) to manage the
business and affairs of the Company. Except as expressly authorized in writing by the Board or
this Agreement, no Member or Representative. and no officer, employee. or agent of any
Member, shall direvtly or indirectly act as agent of the Company for any purpose, engage in any
transaction, make any commitment, enter into any contract, or incur any obligation in the name
of the Company or in any other way hold itself out as acting for or on behalf of the Company,
and a Member shall be obligated to mdemnify the Company for any costs er damages incurred
by the Company as u result of the unauthorized action of such Member or any officer, employee.
or agent of such Member. Any attempted action im contravention of the preceding sentence shall

RY SERS | «Je Lo
Case 1:20-cv-02769-VSB Document 1-1 Filed 04/02/20 Page 13 of 39

be null and void ab initio, and not binding upon the Company, unless ratified or authorized in
writing by the Board

(bh) The Board shall consist of two (2) individuals (each, a “Representative”.
Each initial Member shal! have the right te appoint one (1) Representative.

(c¢) Each Representative (or Board observer) shall hold office at the pleasure
of the Member that appointed such Representative. Any Member entitled to appoint a
Representative may at any time and from time to ime, by written notice to the Board remove any
or all of the Representative appointed by such Member. with or without cause, and appoint a
substitute Representative to serve in his stead. Each Member entitled to appoint a Representative
shall be entitled to name one or more alternate Representatives to serve in the place of any
Representative appointed by such Member should such Representative not be able to attend a
meeting or meetings or any portion thereof, Each such alternate shall be deemed to be a
Representative hereunder with respect lo any action taken at such meeting or meetings or portion
thereo!,

td) Ifa Representative dics, resigns, is removed or becomes disabled or
incapacitated, the Member that appointed such Representative shall promptly appoint a
replacement.

(c) To the fullest extent permitted by law, including Section 101,401 of the
Delaware Code, each Representative shall be deemed un agent of the Member that designated
such Representative and shall have no duty (fiduciary or otherwise) to any Person other than that
Member

72 Meetings of the Board: Quorum and Voting Requirements

(a) The Board shall hold regular mectings not less than one (1) times per year,
unless the Board unanimously otherwise determines, and shall establish meeting times, dates and
places and adopt rules and procedures consistent with the terms of this Agreement. Meetings of
the Board may be held at the Principal Office of the Company, or ut such other reasonable place
in the continental United States as shall be designated in the notice of such meeting. Any
business may be transacted, and any Company action may be taken, at any regular or special
meeting of the Board at which a quorum ts present

{b) Meetings of the Board, whether regular or special. shall be convened by a
wniten notice from the Secretary given to all Representatives at least five (5) days prior to the
date of the meeting, at their lust address as formally notified to the Company and as indicated in
the records of the Company. The notice of a Board meeting shall include the date, time and
venue, and agenda for the meeting. Attendance by a Representative at, or his or her participation
in, 4 Meeting shall constitute a waiver of notice of such meeting and shall be counted as to
Whether there is u quorum for the meeting, unless such Representative at the beginning of the
meeting (or promptly upon his or her arrival) objects to holding the meeting or transacting
business at the meeting and does not thereafler vote for or assent to action taken at the meeting.
Notices of meetings of the Board shall be communicated in person, by fax or other form of wire /) /

/

WY AIUGG247. | eh=
Case 1:20-cv-02769-VSB Document 1-1 Filed 04/02/20 Page 14 of 39

or wireless communication, or by mail and shall be effective at the earlier of the time of its
receipt or, if mailed, five (5) Business Days after its mailing.

(c) Any Representative may be represented at a meeting of the Board by an
ulternate designated by proxy, which proxy must be notified to the Board either by letter or
facsimile, signed by the Representative giving the proxy, addressed to the attention of the
Secretary and delivered at least two (2) hours prior to commencement of the meeting of the
Board. Representatives may participate in a meeting of the Board by means of a conference
telephone or similar communications equipment by means of which all persons participating in
the meeting can hear each other, and such participation shall constitute presence in person at
such mecting.

(d) = Any action required or permitted to be taken at any meeting cf the Foard
may be taken without a meeting if a “ritlen consent to that effect is sent to all Representatives
prior to the effectiveness of the written consent and such written consent is signed by the number
and identity of Representatives necessary, m accordance with Section 7.2(¢) to constitute the
action of the Board,

(ce) A duly called meeting of the Board. whether regular or special, will be
considered validly constituted when (wo (2) Representatives are present or represented by proxy,

if) The Secretary or, in the absence of the Secretary, a Representative or other
individual chosen by the CEG, shall serve as secretary of the Board meetings. and shall draw up
the minutes of cach meeting. which shall include the names of all those present, the matters
considered, and the decisions taken

7G Actions of the Board. Except as set forth elsewhere in this Agreement, any action
taken by the Company or the Board may be taken by the appreval of a majority of the Managers.

74 = Limitation of Liability, Compensation, Reimbursement, and Expenses.

(a) No Covered Person shall be liable, responsible, or accountable for
damages or otherwise to the Company or any other Covered Person for any act or omission
performed or omitted by such Covered Person in good faith on behalf of the Company and ina
manner reasonably believed to be within the scope of the authority conferred on il by this
Agreement or by the Bourd, unless such act or omission involved breach of (his Agreement,
fraud or a knowing violation of the law, or was the result of willful misconduct or gross
negligence, In discharging its duties, a Covered Person shall be fully protected in relying in
good faith upon the records required to be maintained under Article IV and upon such
information, opinions, reports, or statements presented to the Company by any other Person as 10
matters the Covered Person reasonably believes are within such Person's professional or expert
competence and who has been selected with reasonable care by or on behalf of the Company,
including information, opinions, reports, or statements as to the value and amount of the assets,
liabilities, profits, or losses of the Company or any other facts pertinent to the existence and
amount of assets from which distributions to Members might properly be paid. /)

MP EME 1 aldo
Case 1:20-cv-02769-VSB Document 1-1 Filed 04/02/20 Page 15 of 39

(b) The Covered Persons shall be entitled to be indemnified by the Company
as and to the extent provided in Article XI.

fe) Except as otherwise provided in this Agreement or approved by the Board
and set forth ina written agreement between a Member and the Company, no Member or
Representative shall receive any compensation for services rendered to or on behalf of the
Company, but a Member or Representative shall be reimbursed for all reasonable out-of-pocket
expenses incurred by rt on behalf of the Company with the approval of the Board (whether
before or after such incurrence),

Tal Related Party Transactions. Any transaction between the Company or any Person
controlled by the Company (including any joint venture), on the ong hand, and any Member or
any Affiliate of any Member or of the Company (each. a “Related Party"), on the other hand
(cach, a “Related Party Transaction”), shall be on an arm's lengih basis,

ARTICLE VIL
CONTRIBUTIONS AND CAPITAL ACCOUNTS

| Contributions of Members.

(a) On the date hereof the Members have made the Capital Contributions set
forth on Exhibit B

ib) In addition te the initial Capital Contributions, the Board may determine
from time to time that additional contributions are needed to enable the Company to conduct its
business. Upon making such » determination, the Board shall give Notice to all Members in
writing at least thirty (30) Business Days prior to the date on which such contribution is due,
Such Notice shall set forth the amount and purpose of the contribution, and the date on which the
additional contribution is due. All such contributions shall be made by the Members proportional
to their Units.

(c} In the event any Member fails to make the additional contributions
required by Section 8.1. the other Member may contribute the amount of the delinquent
Member's additional contribution that is in default. Those Members who elect to contribute shall
be entitled to contribute additional amounts in proportion to their Units, or in sueh other
proportions as they may mutually agree. A contributing Member shall ireat the amount
contributed pursuant to this section as a loan from the contributing Member to the defaulting
Member bearing interest at the applicable federal rate secured by the delinguent Member's
interest in the Company, Until they are fully repaid, the contributing Members shall be entitled
to all distributions to which the delinquent Member would have been entitled, with said
distributions being applied first to interest and then to the principal balance of the loan.
Notwithstanding the foregoing, no oblipation 10 make an additional contribution pursuant to
section 9.1 may be enforced by a creditor of the Company unless the Member expressly consents
to such enforcement or to the assignment of the obligation to such creditors

8.2 Distribution of Assets. If the Company at any time distributes any of its assets in-
Pi

kind to any Member, the Capital Account of each Member shall be adjusted to account for that

ere ee | -|1}=
Case 1:20-cv-02769-VSB Document 1-1 Filed 04/02/20 Page 16 of 39

Member's allocable share (as determined under Article X of the Net Profits or Net Losses that
would have been realized by the Company had it sold the assets that were distributed at their
respective fair market values immediately prior to their distribution

83  Comphance with Section 704(h) of the Code. The provisions of this Article VIL
as they relate to the maimienance of Capital Accounts are intended, and shal! be construed, and, if
necessary, modilied to cause the allocations of profits, losses, income, gain, and credit pursuant
to Anicle & to have substantial economic effect under the Regulations promulgated under
$704(b) of the Code. in light of the distributions made pursuant to Article X and Article XII and
the Capital Contributions made pursuant to this Article VIL

84 Borrowings and Loans, If any Member shall lend any monies to the Company (a
“Member Loan”), the amount of any such loan shall not (i) constitute an increase in the amount
of such Member's Capital Contributions or (ii) be reflected in such Member's Capital Account.
No Member shall be required to lend any monies to the Company without its written consent,
which consent may be given or withheld in the sole and absolute discretion of such Member.
Unless otherwise determined by the Board, Member Loans will be unsecured and the promissory
notes evidencing the same shall be non-negotiable and, except with the transfer of such
Member's Units, shall not be transferable.

&.5 Other Matters.

ia} No Member shall be entitled to interest on, and no interest will accrue with
respect to, any Capital Contribution made by sach Member or any balance in its Capital
Account,

(b) No Member shall have the nght to demand or, except as otherwise
provided in Sections 10.6 and 17,3, receive a return of all or any part of its Capital Account or its
Capital Contributions or, except as contemplated by Sections 13.1, 13.2. 14.1 and 14.2 of this
Agreement, resign or withdraw from the Company prior to the dissolution and winding up of the
Company. Under circumstances requiring a return of all or any part of its Capital Account or
Caprial Contributions, no Member shall have the right to receive Property, other than money,
except as otherwise provided in Sechan 106

ARTICLE IX.
CAPITALIZATION

| (Capitalization.

(a) lhe Company is authorized to issue one class of Unit designated Class A
Units. The Class A Units are the only equity securities authorized and issued, The Board may
authorize the Company to issue new Linits, whether in an existing Class or a new class, or any
other Security in the Company, The capitalization of the Company as of the date hereof is as set
forth on Exhibit B

a Voting Rights. Owners of the Units shall have full voting rights

Vue | =| [-
Case 1:20-cv-02769-VSB Document 1-1 Filed 04/02/20 Page 17 of 39

ARTICLE X,
ALLOCATIONS AND DISTRIBUTION

10.) Allocations of Net Profits and Net Losses from Operations. Except as otherwise
provided in this Article X, Net Profits, Net Losses, and other items of income, gain, loss,
deduction, and credit of the Company shall be apportioned among the Members in proportion to
the numbers of Units held by such Members. Notwithstanding the foregoing Net Profits and Net
Losses from sales to medically licensed individuals shall be allocated one tenth percent (0.1%) to
John Stanise and ninety-nine and nine tenths percent (99.9%) to Dr. Victor Loria.

1.2 Promy Allocations The following allocations shall be made in the following
order of priority:

ia) Aftnimun Gain Chargeback Notwithstanding any other provision of this
Anicle %, if there is a net decrease in Company Minimum Gain during any Taxable Year, cach
Member shall be specially allocated items of Company income and gain for such year (and, if
necessary, subsequent years) equal to such Member's share of the net decrease in Company
Minimum Gain, determined in accordance with Treasury Regulation $1,704-2(0)(2); prowided
that a Member shall not be subject to this Section 10.2(a) to the extent that an exception is
provided by Treasury Regulation $1,704-2¢f(2)-(5), This Section |0.2(u) is intended to comply
with the minimum gain chargeback requirement in Treasury Regulation §1,704-2(f) and shall be
imMerpreted consistently therewith,

(b) Member Nonrecourse Liahility Minimum Gain Chargeback
Notwithstanding any other provision of this Anicle % except Section [0,2(a), if there is a net
decrease in Member Minimum Gain attributable to a Member Nonrecourse Liability during any
Taxable Year, cach Member who has a share of the Member Minimum Gain attributable to such
Member Nonrecourse Liability (determined in accordance with Treasury Regulation
91. 704-2(15)) as of the beginning of the year shall be specially allocated items of Company
income and gain for such year (and, if necessary, subsequent years) equal to such Member's
share of the net decrease in Member Minimum Gain attributable to such Member Nonrecourse
Liability. A Member's share of the net decrease in Member Minimum Gain shall be determined
in accordance with Treasury Regulation § 1.704-2(i)(4): provided that a Member shall not be
subject to this provision to the extent that an exception is provided by Treasury Regulation
$1,704-2(0104). This Seetion |0.2(b) is intended to comply with the minimum gain chargeback
requirement in Treasury Rewulation §1.704-2(1)(4) and shall be interpreted consistently
therewith,

(c) Onatified Income Offset, Inthe event any Member unexpectedly
receives any adjustments, allocations or distributions described in Treasury Regulation
$1, 704-1 (by 2 iid). 81 704-1Cb 2 Wis) oF $1, 704-1 (bi 21)(d 6) resulting in an
Adjusted Capital Account Deficit, items of Company income and gain (consisting of a pro rata
portion of each item of Company income, including gross income, and pain for the Taxable
Year) shall be specially allocated to cach such Member in an amount and manner sufficient to
eliminate, to the extent required by the Treasury Regulation, the Adjusted Capital Account
Deficit of such Member created by such adjustments, allocations or distributions as quickly as 4
possible; provided that an allocation pursuant to this Section 10,2¢¢) shall be made if and only to LY

Ay SAG HT | - | a

ie
Case 1:20-cv-02769-VSB Document 1-1 Filed 04/02/20 Page 18 of 39

the extent that sueh Member would have an Adjusted Capital Account Deficit after all other
allocations provided for in this Section 10.2 have been tentatively made as if this Section L0.2fc)
were notin this Agreement. This Section 10.2(c) is intended to comply with the qualified
income olfset requirement in Treasury Regulation §1.704-1(b)(2)(iiWd) and shall be inferpreted
consistently therewith,

(4) Member Nonrecourse Deductions. If any Member bears the economic
risk of Joss with respect to a Member Nonrecourse Liability, any Member Nonrecourse
Deductions for any Taxable Year shall be specially allocated to the Member whe bears the
economic risk of loss with respeet to the Member Nonrecourse Lishility to which such Member
Nonrecourse Deductions are attributable in accordance with Treasury Regulation $1,704-2(i),

1.300 Change in Interest. In the event there is a change in the respective Pro Rata
Portions of Members during a Taxable Year, the items allocated to the Members for each
Taxable Year during which there is a change in the respective Pro Rata Portions of Members
during the vear shall be allocated among the Members in proportion to the Pro Rata Portions
during such Taxable Year in accordance with §706 of the Code, usiny any convention permitted
by law and selected by the Hoard.

10.4 Curative Allocation. Notwithstanding anything to the contrary in this Agreement,
im the event any item is specially allocated pursuant to Seetion 10,2 hereof, the Net Profits or Net
Losses shall be allocated to the Members so that the overall allocations shall be made as nearly
as possible in accordance with Section 10.1.

10.5 Tax Allocations. All items will be allocated for federal income tax purposes in
the way such items are allocated to [he Capital Accounts of the Members except that the
provisions of Section 704(c) of the Code shall be applied to uny item attributable to an asset
which has a tax basis different from the basis which has been credited to the Capital Account of
any Member.

10.6 Interim Distributions.

(a) From time to time, the Board shall determine in its reasonable judgement to
What extent, if any, the Company's cash on hand exceeds the current und anticipated needs of the
Company and its subsidiaries including needs for operating expenses, debt service, acquisitions,
and reserves. To the extent such excess exists, the Board may make Distributions of the Net
Proceeds Members in proportion to the number of Units held by such Members, Such
Distributions shall be in cash or Property, or partly in both, as determined by the Board, The kind
of Property distributed as well as the amount ef a Distribution shall be Pro Rata.

tb) Except to the extent prohibited by Section 101,206 of the Delaware Code
or to the extent prohibited by the terms of any document, certificate, agreement or otherwise in
connection with a loan to the Company from any Person who is not a Member, the Board shall
cause the Company to distribute to the Members, within ten (1 ()) calendar days after the end of
cach calendar quarter, with respect to such calendar quarter, an amount of cash (a “Tax
Disinbution”) which, in the good faith judgment of the Board, equals (A) the product of (i) the
cumulative net taxable income of the Company for such portion of the calendar year ending on/

   

NV STIGIET | of Fe
Case 1:20-cv-02769-VSB Document 1-1 Filed 04/02/20 Page 19 of 39

the last day of such calendar quarter, computed under Section 10,1 without regard to the special
allocations under Sections 10. 1{a)-(b), multiplied by (i) forty-five (45%), reduced by (B) prior
distributions under this Section |h.6(b) with Tespect to the same calendar year, A Tax
Distribution with respect to a calendar quarter shall be made ratabl y amony such Members based
the portion of the net taxable income of the Company described in clause (.A)(i) for such calendar
quarter allocated to each such Member, A distribution otherwise payable to a Member pursuant
to Unis Section 10.6(b) may be pro-rated, as determined in the reasonable judgment of the Board,
in the case of any Member who is the holder of Units for less than the entire relevant calendar
quarter. Tax Distributions shall be considered advances of (and shall reduce) subsequent
distributions to be made to Members under Section {0,6(d). Distributions under this

Section 10.6) shall have priority over any other distributions under this Section 10.6.

 

ARTICLE XI,
LIABILITY, EXCULPATION, AND [INDEMNIFICATION

11.1 Liability. Except as otherwise provided by the Delaware Code, the debts,
obligations and liabilities of the Company, whether arising in contract, tort, or otherwise, shall be
solely the debts, obligations, and liabilities of the Company, and no Covered Person shall be
obligated personally for any such debt, obligation or lability of the Company solely by reason of
being a Covered Person,

11.2

Du sred Persons.

 

and Liabilities of Cov

    

fa) To the extent that, at law or m equity, a Covered Person has duties
(including fiduciary duties) and liabilities relating thereto to the Company or to any other
Covered Person, a Covered Person acting under this Agreement shall not be liable to the
Company or to any other Covered Person for its good faith reliance on the provisions of this
Agreement. The provisions of this Agreement, to the extent that they restrict the duties and
habilities of a Covered Person otherwise existing at law or in equity, are agreed by the partics
hereto to replace such other duties and liabilities of such Covered Person.

(b) Whenever in this Agreement a Covered Person is permitted or required to
mutke a decision (i) in its “discretion” or under a grant of similar authority or latitude, the
Covered Person shall be entitled to consider such interests and factors as it desires, including its
own imterests, and shall have no duty or obligation to give any consideration to any interest of or
factors affecting the Company or any other Person, or (ii) in its “good faith” or under another
express standard, the Covered Person shall wet under such express standard and shall not be
subject to any other or different standard imposed by this Agreement or other applicable law.

fe) Excep! as expressly provided otherwise in this Agreement, neither the
Class F Member nor any of its Affiliates shall have any duties (including fiduciary duties) to any
other Member or the Company, and any duties or implied duties (including fiduciary duties) of
the Class F Member or any of its Affiliates to the Company or to any other Member that would
otherwise apply at law or in equity are hereby eliminated to the fullest extent permitted under the
Delaware Code (including Seetion 101.401 of the Delaware Code) and any other applicable law;
provided, however. that this Agreement shall not limit or eliminate liability for any act or

7

SY STWOOAT I =| 4.

 
Case 1:20-cv-02769-VSB Document 1-1 Filed 04/02/20 Page 20 of 39

omission that constitutes a violation of the implied contractual covenant of good faith and fair
dealing.

(d) Except as expressly provided otherwise in this Agreement, neither 2013
IPI nor any of its Alfiliates shall have any duties {including fiduciary duties) to any other
Member or the Company, and any duties or implied duties (including fiduciary duties) of 2013
IPT or any of its Affiliates to the Company or to any other Member that would otherwise apply at
law or in equity are hereby eliminated to the fullest extent permitted under the Delaware Code
(including Section 101,401 of the Delaware Code) and any other applicable law; provided.
however, that this Agreement shall not limit or eliminate liability for any act or omission that
constitutes a violation of the implied contractual covenant of good faith and fair dealing.

11.3 Indemnification. To the fullest extent permitted by applicable law, a Covered
Person shail be entitled to indemmification [rom the Company for any loss, damage or claim
incurred by such Covered Person by reason of any act or omission performed or omitted by such
Covered Person in good faith on behalf of the Company and in a manner reasonably believed to
be within the seope of authority conferred on such Covered Person by this Agreement or the
Board, except that no Covered Person shall de entitled to be indemnified in respect of any Ios,
damage, or claim incurred by such Covered Person by reuson of gross negligence or willful
misconduct with respect to such acts or omissions: provided, however, that any indemnity under
this Section 11.3 shall be provided out of and to the extent of Company assets only, and no
Covered Person shall have any personal liability on account thereof.

 

Hl4 Expenses. To the fullest extent permitted by applicable law, expenses (including
legal fees) incurred by a Covered Person in defending any claim, demand. action, suit, or
proceeding shall, from time to time, be advanced by the Company prior to the final disposition of
such claim, demand, action, suit, or proceeding upon receipt by the Company of an undertaking
by or on behalf of the Covered Person to repay such amount if it shall be determined that the
Covered Person is not entitled to be indemnified as authorized in Section 11,4

11.3 Insurance. The Company may purchase and maintain insurance, to the extent and
in such amounts as the Board shall, in its sole diseretion, deem reasonable, on behalf of Covered
Persons and such other Persons as the Board shall determine, against any liability that may be
asserted against or expenses that may be incurred by any such Person in connection with the
activities of the Company or such indemnities, regardless of whether the Company would have
the power to indemnify such Person against such liability under the provisions of this
Agreement. The Board and the Company may enter into indemnity contracts with Covered
Persons and adopt written procedures pursuant to which arrangements are made for the
advancement of expenses and the funding of obligations under Section | 1.4 and containing such
other procedures regarding indemnification as are appropriate.

ARTICLE XIL
DISPOSITION OF MEMBERSHIP INTERESTS AND OTHER MEMBER OBLIGATIONS

12.1 Disposition by Members. No Member may Dispose of all or a portion of its

Membership Interest or Units (whether directly or indirectly, voluntarily or involuntarily, or

MW4pROEED I «[4-
Case 1:20-cv-02769-VSB Document 1-1 Filed 04/02/20 Page 21 of 39

otherwise) except as otherwise permitted by this Article XIE Subject to Sections 12.4 and 12.11.
the following transfers of Membership Interests shall be permitted without such consent:

ta) Berween and among the Members;

ib) By any Member to a Relative of such Member; or to an Entity, the entire
beneficial ownership of which is held individually or in the aggregate by, of which benefits, a5
the case may be, such Member and/or the Relatives of such Member; and

In the event that any Member is not a natural person, by such Member (x) to any of the owners
of such Member or to a Relative of any such owner: or (y) to an Entity, the entire beneficial
ownership of which is held individually or in the aggregate by, or which benefits, as the case
may be, such Member, any of the owners of such Member or the Relatives of any such owner,
provided. however, that. a transferee of any Membership Interest transferred pursuant to clauses
(a), (6), or (¢) of this Section 12.1 must assume the obligations of the transferor thereat!

2.2 Prohibitions on Disposition. Except for wansfers permitted by Sections 12.1 in no
even! may any Units, Membership Interests.

(a) If such Disposition, alone or when combined with other transactions,
would result in a termination of the Company within the meaning of § 708 of the Code;

(b) = Without an opinion of counsel reasonably satisfactory to the Board, if, in
the reasonable discretion of the Board, such opinion is required, that (i) such assignment is
subject to an effective registration statement under applicable state and federal securities laws, or
(ii) such assignment is exempt from the registration requirements of applicable state and federal
securities laws and will not, in light of all other prior and pending transfers of Membership
Interests or Units, resull in the Company being required to register under Section 12(g) of the
Exchange Act: and

ic) Unless and until the Company receives from the Assignee the information
and agreements that the Board may reasonably require, including any taxpayer identification
number and any agreement that may be required by any Taxing Jurisdiction.

12.5 Sales by Members.

(a) Notwithstanding anything in this Article XII to the contrary, if a Member
shall receive at any lime a bona fide offer in writing (a “Third Party Offer") from an unaffiliated
third party (a “Third Party Offeror”) that such Member (the “Selling Member”) proposes to
accept, to acquire al] or any portion of the Membership Interest of the Selling Member then the
Selling Member shall deliver to cach other Member (the “Non-Selling Members”) a notice (the
“Notice of Sale”) containing a true and complete copy of the Third Party Offer (which shall
identify the Third Party Offeror and set forth all terms of the offer to purchase, including the
number of Units ta be purchased (the “First Refusal Interests”) and the kind and amount of
consideration to be paid therefor), and setting forth the Selling Member's offer to sell to such
other Members the First Refusal Interests. for an amount equal to the purchase price specified in
and otherwise on the terms and conditions contained in the Third Party Offer, except as
otherwise modified hereby. The Notice of Sale shall specify the price af which the First Refus:

ad
rs

NVEHAIT 4 -16- fo
Case 1:20-cv-02769-VSB Document 1-1 Filed 04/02/20 Page 22 of 39

Interests are offered as provided in the preceding sentence. The Members shall enter into an
appropriate confidentiality agreement reasonably requested by the Selling Member(s) with
respect to the terms of any Third Party Offer or other purchase offers disclosed to them pursuant
to Article XI]. For purposes of this Article XU. any Units sold pursuant t any provisions of this
Article XT] shall be priced on a per Unit basis

(b) Each Non-Selling Member shall have the right to elect to purchase all but
not less than all of its Pro Rata Portion (calculated on the basis of the ratio of Units) of the First
Retusal Interests exercisable by notice given to the Selling Member (with a copy to the Company
and each other Member) within twenty (20) days after the Notice of Sale was given (the
“Non-Selling Member's Option Period”). In the event that one or more Non-Selling Members
do not timely elect to purchase their full Pro Rata Portion of the First Refusal Interests, then each
Member that has elected to purchase its full Pro Rata Portion (a “Purchasing Member”) shall
have the nght, exercisable by notice given w the Selling Member (with a copy to the Company
and each other Purchasing Member) within the ensuing ten (10) day period (the “Final
Non-Selling Member's Option Period”), to elect to purchase all or part of its Pro Rata Portion of
the balance of the First Refusal Interests (calculated on the basis of the ratio of the Units held by
it to the Units held by all Purchasing Members), or such other proportion of the balance of the
First Refusal Interests as the Purchasing Members shall have agreed as so specified in such
notices of election to purchase.

(ec) In the event that the Non-Selling Members have not timely elected to
purchase all and not less than all of the First Refusal Interests, or the purchase of all and not less
than all the First Refusal Interest is not consummated within the period specified in this
Section |2.3 for any reason other than a breach by the Selling Member of any of its covenants,
representations or warrantics that are a condition jo consummation of such purchase, then,
subject to Article XII, the Selling Member shall have the right. at any time during the period of
ninety (90) days following the expiration of the last relevant option period (subject to extension
for up to sixty (60) days as necessary to obtain required governmental approvals) (the “Offerer
Selling Period”) to sell all and not fess than ull the First Refusal Interests to the Third Party
Offeror on terms and conditions no more favorable in the aggregate to the Third Party Offeror
than those contained in the Notice of Sale and the accompanying Third Party Offer. Prior te the
closing of any such sale, the Selling Member shall furnish evidence reasonably acceptable to the
Company that the terms and conditions of such sale are no more favorable in the aggregate to the
Third Party Offeror than those specified in the Notice of Sale. Subject to compliance with the
requirements of this Section 12.5. upon the closing of such sale, the Third Party Offeror shall
automatically become a Substitute Member entitled to the rights of a Member hereunder. [f the
Selling Member does not close the sale 1 the Third Party Offeror within the applicable ninety
(90) day period (as the same may have been extended), the procedures set forth above shall be
repeated with respect to any subsequent proposed sale of Units or other Member Obligations to a
bona fide third party offeror.

id) The closing of any sale of First Refusal Interests to the Purchasing
Members shall take place on such date as may be agreed to by the parties. which date shall be no
later than ninety (90) days after the expiration of the last relevant option period set forth above
(subject to extension (x) for up to sixty (60) days as necessary to obtain required governmental Ji f
approvals and (y) pursuant to the following two sentences) and shall be subject 10 Article XU. ef

  

NYO =) 7.
Case 1:20-cv-02769-VSB Document 1-1 Filed 04/02/20 Page 23 of 39

al the date scheduled for the closing. any Purchasing Member fails to tender payment for the
Units that he or it clected to purchase (the “Forfeited Interests”). then the Purchasing Members,
provided that they have tendered payment for the Units that they elected to purchase, shall have
the night to purchase all but not less than all of the Forfeited Interests by advising the Selling
Member at such scheduled closing of their commitment to purchase such Forfeited Interests and
tendenng payment therefor in full no later than the second Business Day following such
scheduled closing date (the “Forfeited Interests Purchase Date”). In such event, the Selling
Member may clect to postpone the <losing of the sale of all of the First Refusal Interests to the
Forfeited Interests Purchase Date, The right to purchase Forfeited Interests shall be allocated
among cach Purchasing Meniber who at the originally scheduled closing tendered payment (or,
in the event the originally scheduled closing was postponed pursuant to the immediately
preceding sentence, was prepared to tender payment) in full for the Units to be purchased by it
and who advised the Selling Member at such scheduled closing of its commitment to purchase at
least its pro rata share (determined in accordance with this sentence) of any Forfeited Interests
(cach, a “Qualified Interests Purchaser”) in proportion to the number ef Units or Other Member
Obligations originally to be purchased by each such Qualified Interests Purchaser in relation to
all the Units originally to be purchased by all Qualified Interests Purchasers, or as they may
otherwise agree, In the event that any Qualified Interests Purchaser fails to tender payment for
the Forfeited Interests allocated to it by no later than the Forfeited Interests Purchase Date. then
the Qualified Interests Purchasers that do timely tender such payment shall have the right to
purchase all but not less than all of the Forfeited Interests for which such payment is not tendered
by advising the Selling Member at such scheduled closing of their commitment to purchase such
Forfeited Interests and tendering payment therefore in full no later than the Forfeited Interests
Purchase Date, Such remaining Forfeited Interests shall be allocated among the Qualified
interests Purchasers that do tender such payment in proportion to the number of Units originalls
to be purchased by each such Member or a4 they may otherwise agree.

12.4 Tap Along,

(a) In the event that the any Member desires to sell, in one transaction or a
scries of related transactions permitted by Section 17.3 Units representing at least twenty percent
(20%) of its Units then no such sale shall be consummated unless the purchaserts) offers to
purchase the same proportionate share of the Units of all other Members as the Member is
selling, and on the same terms and conditions offered to the selling Member. The selling
Member shall send notice to all Members of such proposed sale and its terms. In order to
exercise its rights under this subsection (a), a Member shall give notice of such exercise to the
selling Member within twenty (20) days of the receipt of the notice of proposed sale and terms.
The sale of the Units shall not occur prior to the end of such twenty (20) day period. and shall be
held simultaneously with the sale by anv other Member accepting the purchaser's or purchasers”
offer.

ba
ae

4 Notice of Termination.

(a) if any Member (the “Noticing Member") desires to terminate his interest
in the Company, the Noticing Member shall provide written notice (the “Notice of Sale”) to the
other Member (the “Recipient Member"). The Notice of Sale shall state the Noticing Member's
determination of the per Unit value of the Membership Interest of the Company.

MY SNIGIAT -[8-

 
Case 1:20-cv-02769-VSB Document 1-1 Filed 04/02/20 Page 24 of 39

(b) The delivery of « Notice of Sale shall constitute (i) an offer by the
Noticing Member to purchase the Units of the Recipient Member; or (ii) an offer by the Noticing
Member to sell his Units to the Reciprent Member, at the per unit price set forth im the Notice of
Salg,

(¢} In the event the Recipient Member shall clect to purciase the Units of the
Noticing Member, he shall provide written notice of such election to the Noticing Member
within thirty (30) days of receipt of the Notice of Sale (the “Reply Notice"). The Reply Notice
shall set the date and ime of closing, which shall be within minety (90) days of receipt of the
Notice of Sale, In the event the Recipient Member shail fail to se elect to purchase the Units of
the Noticing Member, then he shall be conclusively presumed to have accepted the Noticing
Member's officer to acquire the Units of the Recipient Member. In such event closing of the sale
shall take place on the date which is one hundred twenty (120) days afier the receipt of the

Notice of Sale.

(d) At closing the purchaser shall pay ten percent (10%) of the purchase price
by wire transfer or cashier's check and deliver a nonnegotiable promissory note in an original
principal amount equal to ninety (90%) of the purchase price, payable im sixty (60) equal
monthly installments, commencing with the first day of the second month following of closing,
bearing interest payable annually in arrears at the lowest nte which avoids the imputation of
interest pursuant to the Internal Revenue Code of | 986, as amended. The note shall provide that
if any of the payments due thereunder shall remain in arrears for a period of fifteen (15) days
after written notice of nonpayment, the entire unpaid principal balance, together with accrued
interest, shall immediately thereafier. at the option of the holder thereof, become due and payable
on demand. The maker may prepay the note in whole or in part, without penalty. but any partial
payment shall be applied first against the installments due in inverse order of due date.

12.6 Nencompliance. Any Disposition or attempted Disposition of a Membership
Interest, or any part thereof, not in compliance with this Article XU, is mull and void ab tniuo.

12.7 Transferees us Assignecs. Except as otherwise provided herein, any transferee ot
a Unit transferred pursuant te the terms of this Article X11. other than a transtcree who was a
Member pnivr to such transfer, shall be an Assignee with respect to the Membership Interest so
transterred for the purposes of this Agreement until such transferee becomes a Substitute
Member pursuant to Section 17.2.

12.8 Kequired Assumption of Obligations. No assignment, transfer or purchase of
Units, , shall be effective unless and until the Assignee, transferee or purchaser expressly
assumes all of the obligations of its Assignor, transferor, or seller under this Agreement then
applicable to the Units by a writing delivered to the Company, to any company in which
membership interests are so transferred. Provided that the requirements of this Article AL are
fulfilled, notwithstanding anything to the eantrary in Secti §.2, any such Assignee, transferee
or purchaser receiving Units. in compliance with Section 12.3 shall automatically become a
Substitute Member entitled to the rights of its Assignor, transferor, or seller hereunder.

a

NY AQapycaT | «/49.
Case 1:20-cv-02769-VSB Document 1-1 Filed 04/02/20 Page 25 of 39

ARTICLE ALL
TAXES

13.1 Elecuions. The Board may make any tax elections for the Company allowed
under the Code or the tax laws of any state or other jurisdiction having taxing jurisdiction over
the Company.

13.2 Tax Matters Partner. For so long as the Company is subject to federal income
taxation as a partnership, the tax matters partner of the Company pursuant to Section 6231(4)(7)
of the Code shall be a Member designated by a Majority of the Members. Any Member
designated as tax matters partner shall take such action as may be necessary to cause cach other
Member to become a notice partner within the meaning of Section 6223 of the Code, Any
Member who is designated tax matter partner may not take any action contemplated by Sections
6222 through 6232 of the Code without the consent of the Members, The Tax Matters Partner
will take no action that is reasonably expected ta have a matenal adverse cflect on one of more
of the Members unless such action is approved by the unanimous vote of the affected Members.
The Tax Matters Partner will be responsible for notifying all Members of ongoing tax
proceedings. both administrative and judicial. and will represent the Company throughout any
such proceeding. Any Member who elects to do so may participate in any such proceeding. Any
settlement agreement with the Internal Revenue Service will be binding upon the Members only
as provided in the Code. The Tax Matters Partner will not bind any other Member to any
extension of the statute of limitations or to a settlement agreement without such Member's
written consent. If the Tax Matters Partner does not file a petition for readjustment of the
partnership items in the Tax Court, federal District Court or Claims Court within the ninety (90)
day period following a notice of a final partnership administrative adjustment, any Member may
institute such action within the following sixty (60) days. The Tas Matters Partner will timely
notify the other Members in writing of its decision.

13,3 Method of Accounting. The records of the Company shall be maintained, for tax
purposes, on a cash receipts and disbursements method of accounting and for each fiscal year
thereafter unti! the Board determines that the Cempany will adopt the accrual method of
ACcMUNTINE.

ARTICLE XIV
DISSOCIATION OF A MEMBER

id. Dassociation, A Person shall cease to be a Member (any such Person, a
“Dissociating Member”) upon the happening of any of the followmyp events:

(a) The Withdrawal of the Member;

ib) The Member becoming a Bankrupt Member:

(c) Inthe case of a Member who is a natural person, the death of the Member,
the entry of an order by a court of competent jurisdiction adjudicating the Member incompetent

lo manage the Member's person or estate; the divorce of a Member resulting in the transfer of all /
of such Member's interest;

NVPRET | «20.
Case 1:20-cv-02769-VSB Document 1-1 Filed 04/02/20 Page 26 of 39

(d) Inthe case of a Member that is a corporation, limited lialility company or
other Entity, the filing of a certificate of dissolution, or the equivalent thereof, for the Entity or
the revocation of its charter (it being understood that the merger of a Member into another Entity
without more shal] not constitute such an event), and

ic) In the case of an estate er trust, the distribution by the fiduciary of the
estate's or trust's entire interest in the Company.

14.2 Righis of Dissociatins Member. In the event any Member becomes a
Dissociating Member. the transferee of such Member (by operation of law or otherwise) shail be
an Assignee, subject to the terms of Article XIV.

ARTICLE XV.
ADMISSION OF ASSIGNEES

15.1 Rights of Assignees. The Assignee of a Membership Interest has no night to
participate in the management of the business und affairs of the Company or to become a
Member, The Assignee is only entitled to receive the Distributions and return of capital, and to
be allocated the Net Profits and Net Losses attributable to the Membership Interest assigned to
the Assignee.

15.2 Rights of Substitute Member. An Assignee of a Membership Interest ina
transaction permitted by Article X11 who is not at the time of such transaction already a Member
shall be admitted as a Substitute Member only with the approval of a Majority of the Members
holding the Units held by such Assignee (after giving effect to any conversion thereo!). A
Substitute Member will have all the rights and powers and is subject to all the restrictions and
liabilities of the Member originally assigning the Membership Interest and shall be required ta
execute an admission agreement agreeing to abide by the terms and conditions of this
Agreement, The admission of a Substituie Member, without more, shall not release the Member
originally assigning the Membership Interest from any liability to the Company that may have
existed prior thereto,

ARTICLE XVI.
DISSOLUTION AND WINDING UP

16.1 Dissolution. The Company shall be dissolved and its affairs wound up, upon the
earlier to occur of;

(a) The approval of the Board pursuant to Section 7.1. or

thi The oceurrernwe of an event requiring the Company to be dissolved and its
affairs wound up under the Delaware Code.

16.2 Effect of Dissolution, Upon dissolution of the Company pursuant to

Section 18.1(a), the Company shall cease carrying on the Company business, as distinguished

from winding up such business, but the Company shall not be terminated by such dissolution, but
shall continue until the winding tp of the affairs af the Company is completed. /) ;
STD AIAE | ait }..
Case 1:20-cv-02769-VSB Document 1-1 Filed 04/02/20 Page 27 of 39

16.3 Distribution of Assets on Dissolution. Upon the winding up of the Company, the
Company Property shall be distnbuted:

(a) lo creditors, including Members who are creditors, to the extent permitted
by law, in satisfaction of Company Liabilities; and

(b) Tothe Members in accordance with Section 10.6,

16.4 Winding Up and Certificate of Cancellation. The winding up of the Company
shall be completed when all debts, liabilities, and obligations of the Company have been paid
and discharged or reasonably adequate provision theretor has been made and all of the remaiming
Property of the Company has been distributed to the Members. Upon the completion of winding
up of the Company, a certificate of cancellation shall be delivered to the Secretary of State of
Delaware for filing. The certificate of cancellation shall set forth the information required by the
Delaware Cade.

ARTICLE XVII
BUSINESS OPPORTUNITIES

17.10 No Other Obligation. Except as otherwise set forth herein. no Member (including
its directors, officers, employees, shareholders, and Affiliates) shall have any obligation to any
other Member or the Company to present any business opportunity to the Company or to refrain
from taking any such opportunity for its own account (individually or as a partner, member,
shareholder, or otherwise) or from recommending any such opportunity to others, or to retrain
from engaging in any business or possessing an interest in any other business ventures of any
nature or description, independently or with others, for its own account; prowided, however.

(it) Dr. Victor Loria shall be obligated to contribute to the Company without
any consideration any intellectual property including. but not limited ta know how, going
concern value, patent(s) and patent applications related to the pharmaceutical compound
identifed as a silicone oi) based compounil, or its derivatives, and shall not pursue
commercialization of such compound individually or th rough any other Person:

(b) Should Dr. Victor Loria decide to pursue the creation of a compounding
pharmacy for the purpose of manufacturing a silicone oil based compound, or its derivatives. it
shall be operated as a wholly owned subsidiary of the Company,

ARTICLE XVIII.
AMENDMENT

18.1 Agreement May Be Modified. This Agreement may be modified as provided in
this Article XX (as the same may, from time to time, be amended), No Member shall have any
vested rights in this Agreemem which may not be modified through an amendment to this
Agreement

182 Amendment or Modification of this Agreement. Except as otherwise set forth
herein, this Agreement may be amended or modified [rom time to time only by a written f
instrument adopted and executed by ¢ Majority of the Members; provided, however, that any

NV THOUET | ov).

 
Case 1:20-cv-02769-VSB Document 1-1 Filed 04/02/20 Page 28 of 39

amendment to this Agreement which would have the effect of reducing the mumber of Units of a
Member or imposing any liability on a Member (as opposed to on the Company), other than
pursuant to specific provisions hereim, shall not be effective unless consented to by such
Member. Notwithstanding the preceding semence (ether than the proviso clause thereto), no
provision in this Agreement may be amended to reduce the vote of the Members required to
approve or consent to any matier except by a vote of a Majority of Members which would be
required to approve or consent to such matter; it being understood and ayreed, however, that the
dilution of the interests of the Members resulting from the issuance of additional Units in
compliance with this Agreement shall not constitute such an adverse effect nor shall the making
of any special allocations to another class of Members of items of income, gain. loss, deduction,
or credit pursuant to any amendment to Article X effected in connection with the admission of
new Members, the assumption by a Member of any obligations of the Company. the making of
additional contributions to the Company or any similar events, provided that (x) such allocations
are reasonably related 10 the assumption of obligations, additional contributions, or other similar
events and (¥) such allocations are allocated away from all Members not making such
contribution or assuming such liabilities on a pro rata basis.

ARTICLE XLX.
MISCELLANEQUS PROVISIONS

19.1 Entire Agreement. This Agreement represents the entire agreement among all the
Members and between the Members and the Company with respect to the subject matter hercof,

19.2 No Partnership Intended for Nontax Purposes. The Members have formed the
Company under the Delaware Code and expressiy do not intend hereby to form a partnership
under Title 4 of the Business Organizations Code. The Members do not intend to be partners to
one another or partners as to any third party. To the extent any Member, by word or action,
represents to unother person that any other Member is a partner or that the Company ts a
partnership, the Member making such wrongful representation shall be liable to any other
Member who incurs personal liability by reason of such wrongful representation,

193 Rights of Creditors and Third Parties under Agreement. This Agreement is
entered into among the Company and the Members for the exclusive benefit of the Company, its
Members, and their successors and assignees.

194 Notice. Any and all notices contemplated by this Agreement shall be in writing
and, except as otherwise provided herein, shall be deemed adequately given when delivered in
hand, or upon receipt when sent by telecopy confirmed by one of the other methods for
providing notice set forth herein, or one (1) Business Day after being sent, postage prepaid, by
nationally recognized overnight courier (e.g... Federal Express), or five (3) Business Days after
bemg sent by certified or registered mail, return receipt requested, postage prepaid. to the party
or parties for whom such notices are intended. Natice to the Company shall be sent to iat the
address of the Principal Office, marked to the attention of the Secretary, Notice to a Member
shall be sent to the address reflected on Exhibit B of this Agreement. Notice of a change of fy
aildress shall not be deemed given until received

NY NTOOWDN? | -13-
Case 1:20-cv-02769-VSB Document 1-1 Filed 04/02/20 Page 29 of 39

18.5 Counterparts. This Agreement may be signed in any qumber of counterparts, and
may be cxccuted through the use of counterpan execution pages.

19.6 Partition, Each Member waives any and all rights that it may have to maintain an
action for partition of the Company's Property

19.7 Governing Law, Submiss isdhetion, and Waiver of Jury Trial.

 

(a) THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS BY
THE INTERNAL LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO
CONFLICT OF LAWS PROVISIONS.

(5) EACH PARTY HERETO HEREBY SUBMITS TO THE
NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT
SETTING IN THE BOROUGH OF MANHATTAN FOR PURPOSES OF ALL LEGAL
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY, EACH PARTY HERETO HEREBY
WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY 8UCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

ic) LACH PARTY HERETO HEREBY WAIVES ITS RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF
THIS AGREEMENT, THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY
COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION,
THIS SECTION 21.7 HAS BEEN FULLY DISCUSSED BY EACH OF THE PARTIES
HERETO AND THESE PROVISIONS SHALL NOT BE SUBJECT TO ANY EXCEPTIONS,
THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED
EITHER ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, SUPPLEMENTS, OR MODIFICATIONS TO (OR,
ASSIGNMENTS OF) THIS AGREEMENT. IN THE EVENT OF LITIGATION, THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TOA TRIAL (WITHOUT A
JURY) BY THE COURT

19.8 Remedies. Rach party hereto acknowledges and agrees that the remedies at law
fora breach or threatened breach of any of the provisions of this Agreement that affect the rights
of the other parties hereto would be inadequate and, in recognition of this fact, agrees that, in the
event of such a breach or threatened breach, in addition tw any remedies at law, each party hereto
shall be entitled to equitable relief in the form of specific performance, temporary restraining
order, temporary or permanent injunction, or any other equitable remedy which may then be
available, without the necessity of proving ineparable harm. Each party hereby stipulates and
agrees thal in the event of such a breach or threatened breach, the other parties hereto will suffer
irreparable harm. The remedies provided in this Section 21.8 shall be cumulative and shall not

 

Hy eyes | -24-
Case 1:20-cv-02769-VSB Document 1-1 Filed 04/02/20 Page 30 of 39

preclude the assertion or exercise of any other rights or remedies available under law, in equity
or otherwise in accordance with this Agreement.

19.9 Severability. The invalidity or unenforceability of any particular provision of this
Agreement shall not affect the other provisions hereof, and this Agreement shall be construed in
all respects us if such invalid or unenforceable provision were omitted.

19.10) Noncdisclosure of Names of Members. Each Member acknowledges that during
the term of this Agreement, the Member will or may become aware of the identity of other
Members and other Person's beneficial ownership of equity in other Members. Each Member
agrees thal such Member will not in any way disclose to any Person who is not a Member the
identity of such other Member or other Person, unless (i) expressly authorized in writing by the
other Member or other Person, (11) required by law, or (1/1) in the case of disclosure to
emplovees and independent contractors who need 1o know such information in connection with
their services. to the extent so needed and with restrictions on disclosure by such employees and
independent contractors comparable to the provisions of this Section 19.10.

 

IN WITNESS WHEREOF, we have hereunto set our hands on the date set forth beside
OL DTS,

~ John Stanise

NVetiaiery Eg? ~245-
Case 1:20-cv-02769-VSB Document 1-1 Filed 04/02/20 Page 31 of 39

EXHIBIT A
DEFINITIONS

“Additional Member" means any of those persons identified as such on Exhibit B and
which, for the avoidance of doubt, shall not include any Class E Members,

“Adjusted Capital Account Deficit” shall mean, with res pect to any Member, the deficit
balance, if any, in such Member’s Capital Account as of the end of the relevant Taxable Year,
after giving effect to the following adjustments:

(i) Credit to such Capital Account any amounts which such Member
is deemed to be obligated to restore pursuant to the penultimate sentence of either of
Treasury Regulation §§ 1,704.2, gh} or |.704-2(1(5)}; and

(it) Debit to such Capital Account the items described in Treasury
Regulation § § 1744-1 (by 2 Wa )EA), 1704-1 (M2 id S) and |.704-1 by 2 Wind NG),

“Affiliate” means, with respect to any Person, any other Person that. directly or
indirectly, controls, is controlled by or is under common control with such Person, whether
through ownership of voting securitics or otherwise. For purposes hereof, “control” shall mean
with respect to any Person, any other Person that has the abilit y¥ to elect a majority of such
Person's board of directors or similar governing bedy or the ability (by contract, share awnership
or otherwise) to direct the policies and management of such Person

“Assiunee” means a transferee of a Membership Interest who has not been admitted as a
Substitute Member, other than a transferee that was a Member immediate! ¥ prier to such
transfer,

“Assignor™ has the meaning specified in Section 6.3.

“Bankrupt Member” means any Member who: 1) makes an assignment for the benefit of
creditors; 2) files a voluntary petition in bankruptey: 3) is adjudged a bankrupt or insolvent, or
has entered against the member an order for relief. in any bankruptcy or insolvency proceeding;
4) files a petition or answer seeking for the member any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any statute, law or
regulation; 5) files an answer or other pleading admitting or failing to contest the material
allegations of a petition filed avainst the member in any proceeding of this nature: or 6) seeks,
consents 10 or aequiesces in the appointment of 4 Lrustee, receiver or liquidater of the member or
of ull or any substantial part of the member's properties

“Board” means the Board of Representatives of the Company with such powers and
duties as are described in Article VII.

“Business Day” means any day other than saturday, Sunday or any legal holiday
observed in New York ;

“Capital Account” means, with respect to ay Member, the capital account maintained ,
for such Member in accordance with the following provisions:

MY STMTE? |
Case 1:20-cv-02769-VSB Document 1-1 Filed 04/02/20 Page 32 of 39

(a) To each Member's capital account there shall be credited such Member's Capital
Contributions, such Member's distributive share of Net Profits and any other item im the mature
ef income or gain which is specifically allocated pursuant to Seevions 10.1 and 10.2 to such
Member, and the amount of any Company Liabilities assumed by such Member or which are
secured by any Company Property distributed to such Member.

(6} = To each Member's capital account there shall be debited the amount of cash and
the Gross Asset Value of any Company Property distributed to such Member Pursuant to any
provision of this Agreement, such Member's distributive share of Net Losses and any other item
in the nature of deduction or loss which is specifically allocated pursuant to Sections 10.1 and
10.2 to such Member and the amount of any liabilities of such Member assumed by the
Company or which are secured by any Property contributed by such Member to the Company.

(c) In the event any interest in the Company is transferred in accordance with the
terms of this Agreement, the transferee shall succeed to the Capital Account of the transferor to
the extent tt relates to the translerted interest.

id} In determining the amount of any liability for purposes of (a) and (b) hereof, there
shall be taken into account Cede Section 752(c) and any other applicable provisions of the Code
and Regulations.

The foregoing provisions and the other provisions of this Agreement relating to the
maintenance of Capital Accounts are intended to comply with Regulations Section 1.704-1 (b),
and shall be interpreted and applied in a manner consistent with such Regulations, In the event
the Members shall determine that it is prudent to modify the manner in which the Capital
Accounts, or any debits or credits thereto (including debits or credits relating to liabilities which
are secured by contnibuted or distributed property or which are assumed by the Company or the
Members), are computed in order to comply with such Regulations, the Members may make
such modification, provided that it is not likely to have a material effect on the amounts
distributable to any Member upon the dissolution of the Company, The Members shall also
make any appropriate modifications in the event unanticipated events might otherwise cause this
Agreement not to comply with Regulations Section 1,704-1(b),

“Capita! Contribution” shall mean, with respeet to any Member, the aggregate amount of

cash and the initial Gross Asset Value of any property (other than cash) contributed to the
Company by such Member, und shall include the initial Capital Contribution of such Member,

“Classes” has the meaning specified in Seetion 9.1 (a).

“Code” means the Intemal Revenue Code of 1986, as amended,
“Commitment” has the meaning specified in Seetion 8. 2b),
“Company” has the meaning specified in the Preamble.

“Company Liability” means any enforceable debt or obligation for which the Company is
lable or which is secured by any Company Property.

 

SUSAR A-2
Case 1:20-cv-02769-VSB Document 1-1 Filed 04/02/20 Page 33 of 39

“Company Minimum Gain” shall mean “partnership minimum gain” of the Company
within the meaning of Treasury Rewulation § 1.704-2(b)(2) and shall be computed in accordance
with Treasury Regulation § |, 704-2},

“Company Property” means any Property owned by the Company,

“Covered Person” means any Member, former Member, any Affiliate of a Member or
former Member, or any Representative, Officer, or any officers, directors, sharcholders, partners.
emplovees, representatives or agents of a Member or former Member or their respective
Affiliates, or any employee or agent of the Company or its Affiliates,

“Delaware Act” has the meaning specified in the Preamble.

“Delinguent Member” means a Member who has tailed to meet the Commiiment of that
Member,

“Depreciation” means, for each fiscal year or other period, an amount equal to the
depreciation, amortization or other cost recovery deduction allowable with respect to an asset for
such year or other period, except that if the Gross Asset Value of an asset differs from its
adjusted basis for federal income tax purposes at the beginning of such year or other period,
Depreciation shall be an amount which bears the same ratio to such beginning Gross Asset Valuc
as the federal income tax depreciation, amortization or other cost recovery deduction for such
year or other period bears to such beginning adjusted tax basis.

“Disassociating Member” has the meaning specified in Section 16.1.

“Disposition” means any sale, assignment, transfer, exchange. mortgage, grant,
hypothecation, or other transfer, absolute or as security or encumbrance (including dispositions
by operation of law), “Dispose” means to conclude any Disposition. Notwithstanding the
foregoing, a direct or indirect pledge of a Membership Interest or Units to secure indebtedness
for money borrowed or to secure a derivative transaction shall not constitute a transfer of such
mterest prior to foreclosure on such pledge, so long as there is no voting agreement or proxy
related to such pledge

“Dissociation” means any auction which causes o Person to cease to be Member as

described in Article XIV.

“Distnibution” means a transies of Property to a Member on account of a Membership
Interest as described in Anicle X,

“Entity” means a Person other than a natural person. Entity includes corporations (both
non-profit and other corporations), partnerships (both limited and general), joint ventures, limited
liability companies, trusts, estates and unincorporated associations, For purposes of this
Agreement, the term Entity shall include joint tenancies and tenancies by the entirety

“Exchange Act" bas the meaning specified in Section 4.4.

“GAAP” means generally accepted U.S. accounting principles consistently applied. i

NY DDgTET | A-3
Case 1:20-cv-02769-VSB Document 1-1 Filed 04/02/20 Page 34 of 39

“Gross Asset Value” means, with respect to any Property, the Property's adjusted basis
for federal income tax purposes, except as follows:

(a) The initial Gross Asset Value of any Property contributed by a Member to
the Company shall be the gross fair market value of such Property, as determined by the Member
making the comribution and the Company:

ib) Che Gross Asset Values of all Company Property shall be adjusted to
equal such Property's gross fair market value, as determined by the Members, as of the following
times;

(1) The acquisition of an additional interest in the Company by any
new or existing Member in exchange for more than a de minimis Capital Contribution;

(i) = The distribution by the Company to a Member of more than a de
Minus amount of Company Property as consideration for an interest in the Company if
the Members reasonably determine that such adjustment is necessary or appropriate to
reflect the relative economic interests of the Members in the Company; and

(tii) The liquidation of the Company within the meanmeg of Regulations
Section 1704-1 (bi 2 (i)

(c) The Gross Asset Value of any Company Property distributed to any
Member shall be the gross fair market value of such Property on the date of distribution; and

(al) The Gross Asset Values of Company Property shall be increased (or
decreased) to reflect any adjustments to the adjusted basts of such assets pursuant to Code
Section 734(b) or Code Section 743(b), but only to the extent that such adjustments are taken
inte account in determining Capital Accounts pursuant to Regulations Section |. 704-1
(bM2)iviim); provided, however, thal Gross Asset Values shall not be adjusted pursuant to this
subsection to the extent the Members determine that an adjustment pursuant to subsection (b) is
necessary of appropriate in connection with a transaction that would otherwise resull in an
adjustment pursuant to this subsection.

ifthe Gross Asset Value of an asset has been determined or adjusted pursuant to
subsection (a), (b) or (d) hereof, such Gross Asset Value shall thereafler be adjusted by the
Depreciation taken into account with respect to such asset for purposes of computing Profits and
Losses,

“Judgement” means any judgment, order. niling or injunction of any authority of
competent jurisdiction in any Proceeding,

“Lien” means any lien, mortgage, charge, security interest, burden, encumbrance or other
restniction, adverse claim or limitation.

“Majority” has the meaning specified in Section 6.3. /V ,

“Member Loan” has the meaning specified in Section 8.5.

SND INT I A-d
Case 1:20-cv-02769-VSB Document 1-1 Filed 04/02/20 Page 35 of 39

= “Member Minimum Gain” means an amount. with respect to each Member Nonrecourse
Liability, determined in accordance with Treasury Regulation § 1.704-2(1)(3).

 

“Me ' “shall mean “partner nonrecourse deductions” within
the meaning of Tenure Regulation §§ 1.704-20)( 1) and |.704-2(i (2).

“Member Nonrecourse Liability” shall mean “Partner nonrecourse debt" or “partner
nonrecourse liability” within the meaning ef Treasury Regulation § 1.704-2(b)(4).

“Membership [nterest” means the rights of a Member or. in the case of an Assignee, the
rights of the assigning Member in Distributions (liquidating or otherwise) and allocations of the
profits, losses, gains, deductions, and credits of the Company,

“Net Profits” and “Net Losses” means. for each fiseal year or other applicable period of
the Company taxable income or loss for such vear or period, determined in accordance with
Section 703(a) of the Code (for this purpose, all items of income, gain, loss or deduction required
to be stated separately pursuant to Code Section 703(a)(1) shall be inchided in taxable income or
loss), with the following adjustments:

te} Any income of the Company that is exempt from federal income tax and
not otherwise taken into account in computing Net Profits or Net Losses pursuant to this
definition shall be added to such taxable income or loss:

(f) Any expenditures of the Company described in Section 705(a)( 2B) of
the Cade or treated as Code Section 703(ay(2)(B) expenditures pursuant to Section
1704-1b 2000) of the Regulations, and not otherwise taken into account in computing Net
Profits or Net Losses pursuant to this definition, shall he subtracted from such taxable income or
loss;

(i) In the event the Gross Asset Value of any asset of the Company is
adjusted (as prowided in the definition of Gross Asset Value hereim), the amount of such
adjustment shall be taken into account as gain or loss from the disposition of such asset for
Purposes of computing Net Profits or Net Losses,

ih) Gain or loss resulting from any disposition of Company Property with
respect to which gain or loss is recognized for federal income tax purposes shall be computed by
reference to the Gross Asset Value of the Property disposed of, notwithstanding that the adjusted
tax basis of such property differs from its Gross Asset Value; and

(1) In heu of the depreciation, amortization and other cost recovery
deduchons taken into account in computing such taxable income or loss. there shall be taken into
account Depreciation for such fiscal year or other period.

(jh Any ttems specially allocated pursuant wo Arucle X shall not be included
in the computation of Net Profits or Net Losses.

“Offeror Selling Period” has the meaning specified in Section 12.3{d).

 

WY APR SET | A-3
Case 1:20-cv-02769-VSB Document 1-1 Filed 04/02/20 Page 36 of 39

“Olficers” has the meaning specified in Section 73a).

“Operating Agreement” means this Agreement and amendments adopted in accordance
with this Agreement and the Delaware Code.

“Patent Rights” means any and all patents, utility models, and other patent rights of any
kind under the laws of all countries in the world. inchuding reissues and reexaminations thereof,
and applications and provisional applications for any of the foregoing, including any divisions,
continuations and continuations in part, now or in the future owned by the Company, or under
which the Company otherwise has or will have the right to grant licenses, including but not
limited to those issued patents listed in Schedule A to Exhibit A attached hereto and those
applications listed in Schedule B to Exhibit A attached hereto.

“Person” means an individual, trust, estate. or an ¥ incorporated or unincorporated Entity
permitted to be a member of a limited liability company under the laws of Delaware.

“Principal Office” has the meaning specified in Section 2.5,

“Proceeding” means any administrative, judicial, or other adversary proceeding,
including litigation, arbitration, administrative adjudication, meditation, and appeal or review of
any of the foregoing,

“Property” means any property real or personal, tangible or intangible, including money
and any legal or equitable interest in such property, but excluding services and promises ta
perform services in the future.

“Pro Rata Pertion” with respect to any Member shall mean a percentage equal to the ratio
of the number of Units owned by such Member to the total number of Linits. ax applicable,
owned by such designated group. Class or Classes of Members,

“Regulations” means, exeept where the context indicates otherwise, the permanent,
temporary, proposed. or proposed and temporary regulations of the Department of the Treasury
under the Code, as such regulations may be lawfully changed frem time to time

“Relative” of any person means any ancestor, descendant, sibling, spouse or divorced
spouse of such person,

“Representative” means any natural person appointed as a member of the Board pursuant
ta Lhe provisions of this Agreement.

“Secretary” means the natural person appointed by the Board or the CEO, as the case
may be, as the Secretary of the Company who shall perform the duties described in Section 5.1.

“Selling Member” hus the meaning specified in Section 12.3

 

WYDIOG NET | A-t

——
Case 1:20-cv-02769-VSB Document 1-1 Filed 04/02/20 Page 37 of 39

“Substitule Member” means an Assignee who has been admitted to all of the rights of
membership pursuant to this Agreement.

“Taxable Year” means the taxable year of the Company as determined pursuant to $706
of the Code,

“axing Jurisdiction” means any state. local. or foreign government that collects tax,
interest or penalties, however designated, on any Member's share of the income or gain
attnbutable to the Company,

“Delaware Code” has the meaning specified in the Preamble.

“Third Panty Offer” has the meaning specified in Seetion 12. 3{a).

“Unit” means any equity mterest in the Company

“Withdrawal” means any event described in this Agreement or the Delaware Code, which
terminates a Person's status as a Member.

NVTIMOIAT I A-T
Case 1:20-cv-02769-VSB Document 1-1 Filed 04/02/20 Page 38 of 39

EXHIBIT B

VIEMBERS/UNITS

Dr. Victor Lona: 70 units

John Stanpse: A ware
Case 1:20-cv-02769-VSB Document 1-1 Filed 04/02/20 Page 39 of 39

EXHGHT ¢
PATENT APPLICATION

in Fe A pplicatian Serial No. - \S/4os. cei

Filing Pe — \/i2fi| |

IT We! 8iLicen€e OIL-IN -WATER. Lom PesrHon

USEFUL AS AN SINITECTABLE FILLER.
PAS - pS A SCAFFOLD FoR COLLAGEN |

_6ROWTH |

fo SET f
